Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 1 of 7 Page ID #:15918




     1    Barrett S. Litt, SBN 45527
          blitt@kmbllaw.com
     2    Lindsay Battles, SBN 262862
          Kaye, McLane, Bednarski & Litt, LLP
     3    975 East Green Street
          Pasadena, California 91106
     4    Telephone: (626) 844-7660
     5    Facsimile: (626) 844-7670

     6    Donald W. Cook, SBN 116666
          manncook@earthlink.net
     7    Attorneys at Law
          3435 Wilshire Boulevard, Suite 2910
     8    Los Angeles, California 90010            Cynthia Anderson-Barker SBN 175764
     9    Phone: (213) 252-9444                    cablaw@hotmail.com
          Facsimile: (213) 252-0091                Law Offices Of Cynthia Anderson-Barker
    10                                             3435 Wilshire Boulevard, Suite 2910
          Colleen M. Flynn, SBN 234281             Los Angeles, California 90010
    11    cflynnlaw@yahoo.com                      Phone: (213) 252-9444
          LAW OFFICE OF COLLEEN FLYNN              Facsimile: (213) 252-0091
    12    3435 Wilshire Boulevard, Suite 2910
    13    Los Angeles, California 9001 0
          Phone: (213) 252-9444
    14    Facsimile: (213) 252-0091
          Attorneys for Plaintiffs
    15
    16                         UNITED STATES DISTRICT COURT
    17                       CENTRAL DISTRICT OF CALIFORNIA
    18
         MARY AMADOR, et al.,                   Case No. CV 10-1649 SVW (JEMx)
    19   individually and as class
         representative,                        [Hon. Steven V. Wilson]
    20
                      Plaintiffs,               DECLARATION OF BARRETT S.
    21
                    vs.                         LITT IN SUPPORT OF PLAINTIFFS’
    22                                          MOTION FOR FINAL APPROVAL OF
         SHERIFF LEROY D. BACA,                 CLASS ACTION SETTLEMENT
    23   individually and in his official
         capacity, et al,
    24                                          Date:          July 20, 2020
                      Defendants.               Time:          1:30 P.M.
    25
                                                Courtroom:     10A
    26
    27
    28
Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 2 of 7 Page ID #:15919




     1                            DECLARATION OF BARRETT S. LITT
     2         I, Barrett S. Litt, hereby declare under penalty of perjury as follows:
     3         1.     I am one of the counsel for Plaintiffs in this matter and am admitted to
     4   practice law in the State of California. I have previously submitted a declaration in
     5   support of Plaintiffs’ 2016 Renewed Motion for Class Certification. In that
     6   declaration, I provided my background in complex and class action litigation, which
     7   will not be repeated here. I am a partner in the law firm of Kaye, McLane, Bednarski
     8   & Litt, and make this declaration in support of Plaintiffs’ Motion for Final Approval
     9   of Class Action Settlement. Except where indicated, I make this declaration based
    10   on personal knowledge, and if called to testify as a witness to the facts stated herein,
    11   I could and would competently do so under oath.
    12         2.     The parties held three full day in-person settlement conferences before
    13    the Hon. George H. King (Ret.), as well as numerous discussions among or between
    14    counsel and Judge King. After extensive arms-length negotiations, the parties
    15    reached a settlement, which is contingent on this Court’s approval. Even after

    16    settlement in principle was reached, it took over a year to agree to the specific

    17    settlement terms. The proposed settlement was finally agreed to by all parties, and

    18    ultimately the Court preliminarily approved that settlement.

    19         3.     This motion addresses whether the Court should finally approve this

    20    settlement. There is no question that it should. The Claims rate in this case exceeds

    21    33%. (The actual figure is 40.7%.) Thus, out of the approximately 94,000 class
          members, some 25,528 filed timely claims (in addition to the 129 late claims). This
    22
          is an unprecedented response rate. Past large strip search settlements have ranged
    23
          from around a 15% (and in some cases lower) to a 25% claims rate. The extent of
    24
          class members seeking to tell their stories for the Court to understand the extent of
    25
          the trauma they experienced is unparalleled.
    26
               4.     Despite Class Counsel’s broad experience in strip search class actions
    27
          in particular, and law enforcement class actions more generally, the class member
    28
          outpouring of outrage and hurt from the practices at issue in this case far exceed
Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 3 of 7 Page ID #:15920




     1    anything counsel has seen. Because so many women asked that their stories be told
     2    to the Court, a section was added to the settlement website titled “My Experience”
     3    where class members’ experiences could be memorialized, with the understanding
     4    that their stories would be provided to the Court. Attached as Exhibit K is a
     5    compilation of those submissions. Id. Counsel urge the Court to review them in
     6    order to fully appreciate the horrific impact of these strip search practices on class
     7    members and the intense class member support for this lawsuit and settlement. An
     8    extraordinary approximately 539 class members responded to the “My Experience”
     9    option on the settlement website. I have never seen any similarly intense class
    10    member response in my decades of experience with jail class actions.
    11         5.     It was, and remains, class counsel’ judgment that the number of class
    12    members who would have participated in individual damages efforts is a fraction
    13    of the over 30,000 who have made claims, and that a global settlement was in the
    14    interest of the class as a whole. Because 5% of the class could opt out and pursue
    15    their own damages without it undermining the settlement, this protected those class

    16    members – such as Ms. Shorter – who wished to purse a higher recovery in an

    17    individual proceeding.

    18         6.     The proposed settlement provides a slight benefit to the class

    19    representatives ($10,000 in addition to their class member formula award). The

    20    proposal for incentive awards was at Class Counsel’s initiative and the proposed

    21    incentive awards to each class representative reflects counsel’s assessment of the
          value of their contributions to the case, the risk taken by them and the size of the
    22
          settlement. No agreements were made with class representatives prior to settlement
    23
          to seek incentive awards. (Litt Preliminary Approval Dec., ¶7.) No class member
    24
          objected to the incentive awards.
    25
               7.     Plaintiffs’ proposal for $10,000 for each of the nine class
    26
          representatives is appropriate in light of the factors to be considered in determining
    27
          the reasonableness of incentive awards. The Named Plaintiffs either initiated the
    28
                                                    2
Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 4 of 7 Page ID #:15921




     1    lawsuit (Plaintiff Mary Amador), entered the lawsuit while still imprisoned thereby
     2    risking retaliation (Plaintiffs Lora Barranca, Diane Vigil and Diana Paiz) or were
     3    added to the lawsuit to fill potential class representative gaps to account for time
     4    period based classes or subclasses (Plaintiffs Felice Cholewiak, Evangelina Madrid,
     5    Alisa Battiste, Nancy Briseno and Myeshia Williams). All nine Plaintiffs were
     6    deposed and responded to discovery requests. All of the plaintiffs submitted
     7    declarations disclosing intimate details of their experiences and publicly revealing
     8    themselves as having spent time in jail, which were used in support of the class
     9    certification motions, summary judgment motions and motions to amend. The class
    10    substantially benefited from these class representatives’ efforts, resulting in one of
    11    the largest jail class action settlements ever recorded and the first based exclusively
    12    on an unconstitutional manner of strip search.
    13         8.     To my knowledge, this is the highest percentage claims rate of any large
    14    class action in the country. This attests to both the significance of the issue to class
    15    members and their very high approval of the settlement.

    16         9.     In the tables below, I update our summary of the litigation costs as of

    17    July 2, 2020, The cost details are available if the Court wishes us to provide them.

    18
    19                LITT FIRMS COSTS
                      Cost Item       Amount
    20
                      E102-Print      $154.47
    21                E104-Fax        $214.50
    22                E105-Phone      $16.35
    23                E106-Research   $27,306.20
    24                E107-Delivery   $5,720.77
                      E108-Postage    $1,818.38
    25
                      E109-LocTravel  $1,195.27
    26
                      E110-FarTravel  $3,190.18
    27                E111-Meals      $294.30
    28                E112-FeesCrt    $500.00
                                                    3
Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 5 of 7 Page ID #:15922




     1               LITT FIRMS COSTS
     2               Cost Item       Amount
     3               E115-Depo       $20,641.45
                     E116-TrialScrip $1,708.32
     4
                     E119-Experts    $189,657.75
     5               E120-Pis        $420.50
     6               E121-Arb/Medi   $16,550.00
     7               E124-Other      $146.98
     8               E128-Records    $250.00
                     E134-Parking    $492.55
     9
                     E135-Pubs       $45.66
    10               E138-Video      $7,297.39
    11               E146-Scans      $2,375.40
    12               E147-Consultant $2,700.00
    13               E148-Conf.call  $210.50
                     E150-Admin      $70,887.00
    14
                     Total:          $375,438.07
    15
    16               Cook et al. Costs
    17               Cost Item            Amount
    18               E101-Inhouse copy $1,641.75
    19               E104-Fax             $329.00
    20               E106-Research        $186.00
    21               E107-Delivery        $131.25
    22               E108-Postage         $48.72
    23               E109-Travel          $65.00
    24               E138-Video           $2,000.00
    25               Total:               $4,401.72
    26
    27         The combined cost total is $379,839.79, which is the amount of litigation
    28    costs Class counsel request be awarded.
                                                    4
Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 6 of 7 Page ID #:15923




     1         10.    Similarly, in the tables below, I update the fees as of July 2, 2020, in
     2    order to provide the most current lodestar information to inform the Court’s fee
     3    award. I anticipate that Class Counsel, including paralegals, will devote an
     4    additional 200 hours of work or more to address class member inquiries and
     5    interactions with the Class Administrator over the three-year payout period. Only
     6    my firm has additional hours being presented (although there are a few from other
     7    firms), and I provide the other firms’ previous lodestar summary as well. The new
     8    time record details are available if the Court wishes us to provide them. (The ones
     9    through the fee motion were presented with the fee motion)
    10                                   LITT FIRMS
            NAME                  PRAC YRS    HOURS              RATE           TOTAL
    11                            [GRAD YR]
    12
            Barrett S. Litt       51 (1969)        1494.1      $1,200.00    $1,792,920.00
    13      Lindsay Battles       12 (2008)        3113.7      $700.00      $2,179,590.00
    14      Martin Lijtmaer       12 (2008)        103.5       $600.00      $62,100.00
            Paul Estuar*          27 (1993)        319.7       $800.00      $255,760.00
    15      Stacey Brown          14 (2006)        48.8        $700.00      $34,160.00
    16      Julia White           Sr. Paralegal    927         $360.00      $333,720.00
            Marie Bolanos         Sr. Paralegal    89.2        $360.00      $32,112.00
    17
            Leticia Ramirez       Exp. Paralegal   38          $225.00      $8,550.00
    18      Michelle Angeles      Exp. Paralegal   184.3       $225.00      $41,467.50
    19      Morgan Jackson        Exp. Paralegal   21.9        $225.00      $4,927.50
            Miguel Villafuerte    Paralegal        94.4        $175.00      $16,520.00
    20      Esteban Gil           Paralegal        183.7       $175.00      $32,147.50
    21      Rene Arriaza          Paralegal        238         $175.00      $41,650.00
            Esmeralda Moreno      Jr. Paralegal    212.9       $125.00      $26,612.50
    22
            Emily McLane          Jr. Paralegal    34.8         $125.00     $4,350.00
    23      Veronica Aguilar      Jr. Paralegal    20.6        $125.00      $2,575.00
    24      Beatrice              Jr. Paralegal
            Montenegro                             31.4        $125.00      $3,925.00
    25      Abraham Zavala        Jr. Paralegal    108.1        $125.00     $13,512.50
    26      Amber Phillips        Law Clerk        35.8        $225.00      $8,055.00
            Anais Martinez        Law Clerk        264.2       $225.00      $59,445.00
    27
            Natalie Rastegari     Law Clerk        133.4       $225.00      $30,015.00
    28      Shelly Song           Law Clerk        24.5        $225.00      $5,512.50
                                                   5
Case 2:10-cv-01649-SVW-JEM Document 450 Filed 07/06/20 Page 7 of 7 Page ID #:15924




     1                                    LITT FIRMS
     2       NAME                  PRAC YRS    HOURS              RATE            TOTAL
                                   [GRAD YR]
     3
             Arianna Price         Law Clerk        20          $225.00       $4,500.00
     4       Ayan K. Jacobs        Law Clerk        129.2       $225.00       $29,070.00
     5       Jacqueline Gil        Law Clerk        213.5       $225.00       $48,037.50
             Sujata Awasthi        Law Clerk        26.8        $225.00       $6,030.00
     6
             Litt Total                             8111.5                    $5,077,264.50
     7
     8                    COOK, ANDERSON-BARKER, FLYNN FIRMS
             Donald W. Cook    36 (1984)  248.5   $925    $229,862.50
     9       Robert Mann       45 (1971)1
                                          35.3    $975    $34,417.50
    10       Samantha Koerner 26 (1004)   95.9    $700    $67,130
             Cook Paralegals              66.25   $360    $23,850
    11
             Cynthia Anderson- 25 (1995)  60      $750    $45,000.00
    12       Barker
    13       Colleen Flynn     16 (2004)  332     $700    $232,400.00
             Cook et al. Total            837.95          $632,660.00
    14       Combined Total               8949.45         5,709,924.50
    15         11.    Plaintiffs’ counsel have an agreement among themselves to distribute
    16 any attorneys’ fee award based on relative lodestar, employing the rates and hours
    17 reflected in the attorneys’ fee motion, and so it need not be an issue for the Court.
    18         I declare under penalty of perjury, pursuant to the laws of the United States,
    19   that the contents of this Declaration are true and correct to the best of my knowledge.
    20          Executed on July 6, 2020 at Pasadena, California.
    21
    22                                    _/s/ Barrett S. Litt______________
    23                                        Barrett S. Litt
    24
    25
    26
    27
         1
    28    Although he remains a member of the Bar, Mr. Mann’s years of practices were cut off
         as of the time he retired.
                                                   6
